GRIM, District Judge.
Joseph Kenneth Quinnan, a state prisoner, has filed in this court a “Complaint” against the above named individuals alleging that his constitutional rights have been violated by being “held incommunicado” and by the failure of a state court to furnish him a copy at state expense of the notes of testimony of a state court hearing.
The “Complaint” on its face asserts that jurisdiction of this court exists under 18 U.S.C.A. § 241, a criminal statute prohibiting conspiracies to violate civil rights, and providing as a penalty a fine and/or imprisonment. However, it clearly appears from subsequent correspondence of the prisoner with this court that his real concern is to secure his release from imprisonment, the historic habeas corpus remedy. The “Complaint” therefore will be treated as a habeas corpus petition. However, the petitioner is deficient in that relator has failed to comply with Local Rule 37 of this court which requires that the facts supporting the claims of constitutional violation be stated in detail on a form supplied by the court. Accordingly, the present “Complaint” must be denied without prejudice to the rights of relator to reassert his contentions in a habeas corpus petition properly filed under Local Rule 37 of this court.